NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARSHALL RUNAE PORTER,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-3289
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Porter v. State, 185 So. 3d 1245 (Fla. 2d DCA 2015) (table

decision); Porter v. State, 163 So. 3d 1199 (Fla. 2d DCA 2014) (table decision); Porter

v. State, 126 So. 3d 1063 (Fla. 2d DCA 2013) (table decision); Porter v. State, 63 So.
3d 766 (Fla. 2d DCA 2011) (table decision); Porter v. State, 54 So. 3d 982 (Fla. 2d DCA

2011) (table decision).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.